Case 9:13-cr-00013-DWM Document 68 Filed 04/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 13—13-—M—DWM
Plaintiff,
Vv. ORDER
ALICIA MARIE CANALES,
Defendant.

 

 

Defendant Alicia Marie Canales’s unopposed Motion for Early Termination
of Supervision is now before the Court. (Doc. 65.) Having considered the factors
in 18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant’s arguments, the
Court is satisfied that early termination is warranted by “the interest of justice.” 18
U.S.C. § 3583(e)(1).

Accordingly, IT IS ORDERED that Defendant’s motion (Doc. 65) is
GRANTED. As of the date of this Order, Defendant’s supervision is terminated.

DL.
DATED this 27 day of April, 2021.

   

\
